CONFESSION OF ERROR
PER CURIAM.
The State, through its confession of error filed in this cause, correctly agrees that the defendant is entitled to a new trial based upon the fact that the trial court limited voir dire to fifteen minutes despite the fact that there were nineteen potential jurors, that the defendant was charged with trafficking in 400 grams or more of cocaine, and that after the expiration of the fifteen-minute period, defense counsel indicated that he needed additional time to ask the jurors about the use of confidential informants, police undercover officers, and his sole defense of entrapment. The appellant’s request for additional time was denied by the court. Clearly, as the State concedes, the foregoing constitutes reversi*1382ble error. See James v. State, 575 So.2d 335 (Fla. 3d DCA 1991) and Pineda v. State, 571 So.2d 105 (Fla. 3d DCA 1990).
Having determined that the defendant is entitled to a new trial for the foregoing reason, we do not reach the remaining points raised by appellant in this appeal.
Reversed and remanded.